Filed by The Talbots, Inc. Pursuant to Rule 425 under the Securities Act of 1933 And deemed filed pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject company: BPW Acquisition Corp. Commission File No. 001-33979 MESSAGE FROM TRUDY SULLIVAN TO ALL TALBOTS ASSOCIATES December 8, 2009 Today we made two important announcements. First, we reported very positive third quarter financial results, and I want to convey my personal thanks to each and every one of you for your efforts in helping us return to profitability after a very challenging period. While there is still more work to be done, I am excited to report that we are well on our way. Second, we announced a comprehensive financing solution for Talbots that will reduce the debt on our balance sheet and position our company for sustained growth.
